Title: To George Washington from Joshua Nason, 31 August 1780
From: Nason, Joshua
To: Washington, George


                        
                            Sir
                            Camp Tenick Augt 31st 1780
                        
                        It is with sincere Regret that I trouble Your Excellency at this time; but in a Military Character, where
                            Honor Ought to be held sacred, my feelings have been greatly Wounded on Account of my Rank—and I see no way to have it
                            Redres’d, I therefore beg of Your Excellency to grant me a discharge from the Army—and with Submission wait your
                            Excellency’s Answer, And am with the highest Respect Your Excellency’s Obedt and Very humble Servt
                        
                            Joshua Nason
                            Ensn 12th Massachusetts Regiment
                        
                    